  Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 1 of 35 PageID #:6161




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


TRUDY TAYLOR,                                   )
                                                )
             Plaintiff,                         )
                                                )
             vs.                                )      Case No. 18 C 7874
                                                )
BOARD OF EDUCATION OF THE CITY OF               )
CHICAGO and KAREN SAFFOLD,                      )
                                                )
             Defendants.                        )


                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Trudy Taylor was removed from positions as a school principal at two public

schools in Chicago. In connection with her removal from those positions, she has sued

the Board of Education of the City of Chicago and Karen Saffold, an administrator for

the Board, asserting claims under federal and Illinois law. The defendants have moved

for summary judgment.

                                      Background

       The following facts are undisputed unless otherwise noted. Taylor is an African

American female. In June 2012, she entered into a contract with the Board and the

local school council of Jesse Owens Elementary Community Academy (Owens

Academy) to serve as Owens Academy's principal for a four-year term ending on June

30, 2016. Under the contract, Taylor's position as principal could be terminated before

that date for specified reasons, including the "closure" of the school, the "permanent

merger" of the school "into another attendance center," and Taylor's resignation. Defs.'
    Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 2 of 35 PageID #:6162




L.R. 56.1 Stmt. ¶ 6.

        In the spring of 2013, the Board considered whether to close dozens of schools

in the district. Taylor contends that Owens Academy was not on the initial list of schools

that the Board planned to close but later was added to the list of schools proposed for

closure. It is undisputed that, in April 2013, the Board held two community meetings at

which members of the public could share their views on the closure of Owens Academy

and a public hearing at which the Board presented to a hearing officer evidence

concerning the closure.

        Taylor did not speak at the public hearing. The parties dispute whether she

spoke at the community meetings. The Board has submitted certified reporters'

transcripts from those meetings, which do not reflect that Taylor made any comments

on the record. Taylor, however, states in an affidavit that she attended at both

community meetings and "spoke out publicly against the proposed closure of Owens,"

Pl.'s Ex. 2 ¶ 5, and she testified during her deposition that she spoke at the community

meetings as well. 1

        Taylor's affidavit reflects that she distributed brochures opposing the closing of

Owens Academy to parents and community members. It is undisputed that she also

prepared a presentation regarding the closure of Owens Academy. Other employees of

Owens Academy presented it at the community meetings and the public hearing.

        The schools in the district are divided into networks. At the time, Saffold was the




1The defendants object to a number of statements in Taylor's affidavit, as well as to
other evidence on which she relies. To the extent the Court has considered the
challenged statements or evidence, it addresses the objections in the discussion section
of this opinion.
                                              2
  Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 3 of 35 PageID #:6163




chief of a different network from the one to which Owens Academy was assigned. The

defendants contend that Saffold was not involved in the conversations about closing

Owens Academy at all. Taylor's affidavit reflects that Saffold attended a telephone

conference with network chiefs and school principals at which "principals were warned

not to publicly speak out against the proposed school closings if they did not want to

lose their jobs." Pl.'s Ex. 2 ¶ 5.

       The defendants assert that the Board closed Owens Academy on June 30, 2013

and reassigned students returning to Owens Academy to a nearby school, Samuel

Gompers Fine Arts Options Elementary School (Gompers School). Taylor disputes this.

In her affidavit, she states that the Board "never really" closed Owens Academy but kept

the building open to students in the grades Owens Academy had served and "just

renamed the school to Gompers South." Pl.'s Ex. 2 ¶ 8. During her deposition, Taylor

testified that Owens Academy and Gompers School merged and "became one" school.

Pl.'s Ex. 1 at 66:12–17. When defense counsel asked Taylor whether Owens Academy

was "permanently merged" with Gompers, Taylor responded, "Yes." Pl.'s Ex. 1 at

70:13–15. At some point, Gompers School (the merged school that also consisted of

the Owens Academy's former building) was renamed to Jesse Owens Elementary

Community Academy (the name of the school at which Taylor had served as principal).

       On June 30, 2013, the day the Board contends it closed Owens Academy, the

Board removed Taylor from her position as the principal of that school. The parties

dispute the nature of Taylor's removal. The defendants have submitted an e-mail

indicating that the Board offered Taylor "continued employment in [her] current job title

at [her] current rate of pay through October 31, 2013" and that, after that date, she



                                            3
    Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 4 of 35 PageID #:6164




would need to find "a new opportunity" or she would "be laid-off [sic]." Defs.' Ex. 7 at

BOE 003749. By contrast, Taylor's affidavit reflects that she "accepted" the Board's

"offer for [her] to become a Citywide principal in order to mitigate [her] damages" and

that she "did not have any assigned duties" in that role. Pl.'s Ex. 2 ¶ 10.

        Taylor did not find a new position by October 31, 2013. The defendants present

a resignation form, purporting to bear Taylor's signature, indicating that she resigned

from her position on or soon after that date and that the resignation became effective on

November 8, 2013. Taylor contends that she never resigned from her position and did

not fill out, complete, or sign that form.

        The Board also has submitted documentation indicating that, among other things,

Taylor received a payout for the value of her unused vacation days. Taylor, however,

states in her affidavit that the Board did not pay her salary and benefits "for the entire

term of the agreement" between her, the Board, and Owens Academy's local school

council. Pl.'s Ex. 2 ¶ 3.

        Taylor went on to work for the Board in other positions. Between December

2013 and July 2015, she served as a principal at three different schools in the district. 2

Starting in July 2015, Taylor became a principal at another school, George Washington

Carver School.

        The Board contends that at Taylor was an interim principal—an at-will employee

who has not entered into a contract with the board and may be dismissed at any time—

in each of the principalship roles she held after December 2013, including the position




2Taylor disputes this fact, but she has not cited to any evidence that contradicts it and
has not explained the basis for her dispute.
                                              4
    Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 5 of 35 PageID #:6165




at Carver School. 3 Taylor contends that she had implied contracts with the Board

during this time. Her affidavit also reflects that her supervisor from July 2015 until

August 2015, Krish Mohip, "promised" her that she "should expect" to work at Carver

School at least one year. Pl.'s Ex. 2 ¶ 12.

        Soon after Taylor became the principal at Carver School, Carver became part of

the network for which Saffold was the chief of schools. 4 In this role, Saffold directly

supervised principals at about thirty schools, including Taylor. Among other things,

Saffold reviewed and monitored the principals' performance.

        The defendants contend that Taylor's job performance at Carver was not

satisfactory. For example, Saffold testified that, among other things, Taylor did not

create a system to collect and monitor teachers' lesson plans, she did not have a

system by which she would timely observe lessons and give feedback to teachers, and

the school was chaotic. By contrast, Taylor contends that her performance was

satisfactory and that Saffold harbored personal animosity toward her and set out to

negatively influence her career.

        In November 2015, Saffold sent Taylor a memorandum of understanding that

identified "[i]nstructional concerns" with Taylor's leadership and listed "[e]xpectations

moving forward." Defs.' Ex. 19 at BOE 000382. The parties dispute whether Taylor met

the expectations set out in the memorandum after that point.



3Taylor disputes that this is a proper description of an interim principal's role, but she
has not cited to any evidence that contradicts it and has not explained the basis for her
dispute.
4Taylor also disputes this fact, but again she has not cited to any evidence that
contradicts it and has not explained the basis for her dispute.

                                              5
  Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 6 of 35 PageID #:6166




       Meanwhile, Taylor applied to Carver's local school council for a contract principal

position at Carver. If awarded the position, she would have been awarded a four-year

contract that, similar to her contract with Owens Academy, the Board could have

terminated early only for specified reasons. In December 2015, the school council

voted on two candidates for that position: Taylor and Michael Onofrio, a white male.

Neither Taylor nor Onofrio received the necessary number of votes from the council to

become a contract principal, so the council asked the school district's chief executive

officer Janice Jackson to interview them and select the new principal or designate

someone to do so.

       In January 2016, Jackson and Elizabeth Kirby, the chief of school strategy and

planning, interviewed Taylor. Taylor contends that, at the interview, Jackson and Kirby

did not discuss her professional background or her interest in the position. Taylor's

affidavit reflects her belief that Saffold had "convinced" them not to hire her and "that

they only arranged for the meeting because they were required by law to interview [her],

not because they were open to considering [her] for the Carver principalship position."

Pl.'s Ex. 2 ¶ 17. For her part, Kirby testified that she found Taylor to be "unprepared" for

the interview and "unable to articulate" how she would "improve the school." Defs.' L.R.

56.1 Stmt. ¶ 63.

       Jackson and Kirby also interviewed Onofrio. After conducting the interviews,

Jackson and Kirby determined that neither Taylor nor Onofrio were qualified for the

principal position. They recommended that the school counsel search for a different

candidate. Taylor contends that she was qualified for the position and that Saffold had

negatively influenced their assessment of her.



                                             6
  Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 7 of 35 PageID #:6167




       On January 20, 2016, Taylor was terminated from her position as the principal of

Carver School. The parties dispute how, why, and by whom Taylor was terminated.

The defendants contend that Taylor was terminated due at least in part to her

performance, Kirby made the final recommendation to terminate her, and Jackson

approved of that recommendation. Taylor contends that Saffold made the decision to

terminate her, and this was based on, among other things, personal animus against

Taylor and/or discrimination against women and African Americans.

       On or around January 27, 2016, Saffold learned from a staff member about some

discrepancies involving certain expenditures that had been made at Carver School

between July 2015 and December 2015. That same day, Saffold shared information

about these discrepancies with the Board. The discrepancies appear to have involved,

at least in part, allegedly improper overtime payments to staff members at Carver.

Taylor's affidavit reflects that she "did not engage in any financial malfeasance." Pl.'s

Ex. 2 ¶ 32. The affidavit also reflects that Kirby told Taylor in February 2016, at a

meeting Taylor requested with Kirby to discuss her termination, that Taylor was

terminated from her position at Carver because of that the alleged financial

discrepancies—specifically, because Taylor's "clerk made too much money in the

summer of 2015 and during the Christmas holiday season for services that the clerk

actually performed." Id. ¶ 20. The defendants dispute that this was why Taylor was

terminated; as indicated, they contend she was terminated due to concerns about her

performance.

       Taylor subsequently accepted a position as a teacher in another school district.

In September 2019, she retired from that school district. She contends that her



                                             7
  Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 8 of 35 PageID #:6168




retirement benefits are lower than they would have been if she had served as Carver

School's principal for four years, and her affidavit reflects her belief that the Board

terminated her employment in order to interfere with those benefits.

       In September 2016, another former Chicago Public Schools principal, Saheena

Khan, filed a lawsuit on behalf of herself and a minor child against the Board and

Saffold. In December 2016, Khan filed a third amended complaint, adding other

defendants and Taylor as a plaintiff. That case was assigned to Judge Manish Shah,

who granted various defendants' motions to dismiss the fourth amended complaint, see

Khan v. Bd. of Educ. of City of Chicago, No. 16 C 8668, 2018 WL 1156202, at *1 (N.D.

Ill. Mar. 5, 2018); Khan v. Bd. of Educ. of the City of Chicago, No. 16 C 8668, 2018 WL

1277458, at *1 (N.D. Ill. Mar. 12, 2018). The plaintiffs filed a fifth amended complaint,

and then Judge Shah granted in part and denied in part a motion filed by the Board to

dismiss it. See Khan v. Bd. of Educ. of City of Chicago, No. 16 CV 8668, 2018 WL

6192186, at *9 (N.D. Ill. Nov. 28, 2018).

       The Board subsequently moved to sever the claims asserted by Khan from those

asserted by Taylor. Judge Shah granted that motion. Taylor's claims were severed,

assigned a new case number, and reassigned to the undersigned judge.

       Taylor filed her sixth amended complaint, which is the operative complaint, in

January 2019. She asserts against the Board claims for breach of contract (count 1),

retaliatory discharge (count 2), a violation of section 510 of the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. § 1140 (count 3), and a violation of the

Illinois Wage Payment and Collection Act (count 4). Against Saffold, Taylor asserts

claims for tortious interference with contract (count 5) and for violation of 42 U.S.C. §



                                              8
    Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 9 of 35 PageID #:6169




1981 (count 8). She also asserts, under 42 U.S.C. § 1983, claims against both the

Board and Saffold for violations of the Fourteenth Amendment's Equal Protection

Clause (count 6) and the First Amendment (count 7). 5

        As indicated, the defendants have moved for summary judgment. After briefing

was completed, Taylor sought leave to submit an amended response brief, an amended

response to the defendant's Local Rule 56.1(a)(3) statements of fact, and a statement of

additional facts under Local Rule 56.1(b)(3)(C) to correct perceived deficiencies

identified by the defendants. The Court denied leave because Taylor had "more than

enough time"—nearly four months—to file her summary judgment submission and she

"must live with what she filed." Dkt. no. 243.

                                        Discussion

        A party is entitled to summary judgment only if it demonstrates that "there is no

genuine dispute as to any material fact and [it] is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). A genuine dispute about a material fact exists "if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In considering a motion for

summary judgment, the Court construes all facts and draws all reasonable inferences

"in favor of the party against whom the motion under consideration was filed."

Richardson v. Chi. Transit Auth., 926 F.3d 881, 886 (7th Cir. 2019). 6



5Taylor asserts the section 1983 claims against the Board based on the theory of
municipal liability announced in Monell v. Department of Social Services of the City of
New York, 436 U.S. 658, 694 (1978).
6The defendants ask the Court to strike many of Taylor's responses to the defendants'
Local Rule 56.1(a)(3) statements of fact on the ground that Taylor did not explain why
she disputed those facts or how her citations to the record demonstrate a dispute. In
                                             9
    Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 10 of 35 PageID #:6170




A.      Breach of contract (count 1) 7

        Taylor asserts that she had a written contract with the Board to serve as principal

of Owens Academy and an implied contract with the Board to serve as principal of

Carver School. She contends that the Board breached both contracts. Under Illinois

law, a plaintiff alleging a breach of contract claim must prove: "(1) the existence of a

valid and enforceable contract; (2) substantial performance by the plaintiff; (3) a breach

by the defendant; and (4) resultant damages." Sevugan v. Direct Energy Servs., LLC,

931 F.3d 610, 614 (7th Cir. 2019) (internal quotation marks omitted). The Court

discusses each alleged contract in turn.

        1.     Owens Academy contract

        Taylor alleges the Board breached the contract concerning her appointment as

principal of Owens Academy by terminating the contract prior to the end of the agreed-

upon four-year term. The Board asserts that it terminated her because the school

closed, it permanently merged into another school, and/or Taylor resigned—all reasons

that, under the contract, could serve as the basis for terminating Taylor prior to the end




addition, the defendants ask the Court to disregard any additional facts to which Taylor
has cited because she has not submitted a statement under Local Rule 56.1(b)(3)(C)
concerning those facts. Parties filing opposing motions under Local Rule 56.1 must file
a response to each numbered paragraph in the moving party's statement, including
specific references to any materials supporting any dispute, and a statement of any
additional facts that require the denial of summary judgment. See N.D. Ill. L.R.
56.1(b)(3)(B&C); see also Malec v. Sanford, 191 F.R.D. 581, 584 (N.D. Ill. 2000). The
Court denies the defendants' requests but has not considered any assertions or denials
in Taylor's response that are unsupported by record citations.
7 Because the contract-related claims involve threshold questions that affect some of
the other claims, the Court addresses those claims first and thus addresses the claims
in a sequence different from how they are addressed in the complaint and in the parties'
briefs.
                                            10
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 11 of 35 PageID #:6171




of the contract's term.

       Taylor responds that none of these events occurred and thus none of them could

be the basis for her termination. That is not what she said at her deposition, however.

When defense counsel asked Taylor whether Owens Academy was "permanently

merged" with Gompers, Taylor responded, "Yes." Pl.'s Ex. 1 at 13–15. In short, she

admitted that Owens Academy permanently merged with another school, and thus she

admitted that one of the specific events that could trigger early termination of the

contract had occurred.

       In her response brief, Taylor contends that Owens Academy merged with

Gompers only temporarily. She bases this contention on the undisputed fact that the

combined schools were first called Samuel Gompers Fine Arts Options Elementary

School and then, a few months later, renamed to Jesse Owens Elementary Community

Academy (the name of the school at which she formerly had been principal). She also

bases this contention on the undisputed fact that the school in the building that had

housed the former Owens Academy continued to serve students in the same grades as

the school she had led. Given the just-quoted admission from Taylor's deposition,

however, a reasonable jury would be required to conclude that the schools permanently

merged. Indeed, Taylor went on to testify that the merged schools are now called

Owens. Id. at 71:13–19. The only reasonable inference a jury could draw from the

evidence is that the schools still are merged, albeit under the name of the school at

which Taylor was principal, and thus the merger was not temporary.

       For these reasons, a reasonable jury would be required to find that the schools

permanently merged and thus that the Board terminated Taylor for a reason permitted



                                            11
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 12 of 35 PageID #:6172




by the contract. Therefore, no reasonable jury could find that the Board breached the

contract concerning Taylor's position as principal at Owens Academy. See, e.g.,

Sevugan, 931 F.3d at 614 ("A breach of contract claim requires an identifiable breach of

a contract term."). Accordingly, the Court need not address the parties' arguments

concerning whether the Board closed Owens Academy or whether Taylor resigned.

       2.     Carver School

       Taylor next contends that she had an implied contract with the Board to serve as

the principal of Carver School for one year and that the Board breached that contract by

terminating her before the completion of that year. The Board contends there was no

implied contract.

       Taylor asserts that such a contract was established in one of two ways. First,

she contends that an implied contract arose under an Illinois statute concerning the

"[r]emediation and probation of attendance centers" in cities of over 500,000 inhabitants

(i.e., in Chicago). See 105 Ill. Comp. Stat. Ann. 5/34-8.3. That statute provides that the

general superintendent of schools must identify schools that fail to meet certain

performance standards and place those schools on either remediation or probation. Id.

5/34-8.3(a)-(b). Schools that have been placed on probation and "that, after a

maximum of one year, fail to make adequate progress in correcting deficiencies are

subject to" certain actions, including the removal and replacement of the principal, "by

the general superintendent with the approval of the board, after opportunity for a

hearing." Id. 5/34-8.3(d).

       Even if Carver School was on probation (an issue the Court need not decide), no

reasonable jury could conclude that this statute supports a finding that Taylor and the



                                            12
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 13 of 35 PageID #:6173




Board entered into an implied contract for her to be principal of Carver. This is

because, as the just-quoted language shows, the statute has nothing to do with the

terms of employment for school principals. It does not state, let alone suggest, that

principals of schools on probation may not be terminated until they have served as

principal for at least a year. Rather, it merely says that a consequence a school under

probation can face if it does not make adequate progress in a year is the removal of its

principal. See id.

       Alternatively, Taylor contends that a person named Krish Mohip "promised" her

that she "should expect" to be Carver School's principal for at least one year. Pl.'s

Resp. Mem. at 18; see also Pl.'s Ex. 2 ¶ 12. Her affidavit reflects that Mohip was her

supervisor from July 2015 until August 2015 and "a Board agent," id. ¶¶ 12, 24, and

Mohip testified that he was a deputy chief network officer at that time. Even if Mohip

made Taylor such a promise, however, no reasonable jury could find that this created

an implied contract between Taylor and the Board. Taylor has submitted no evidence

from which a reasonable jury could find that Mohip had the authority to bind the Board

to an implied employment contract. See Spitz v. Proven Winners N. Am., LLC, 759

F.3d 724, 732 (7th Cir. 2014) (applying Illinois law and affirming district court's entry of

summary judgment in favor of defendants on breach of contract claim where there was

no evidence that an individual who allegedly entered into a contract on behalf of the

defendants had actual or apparent authority to do so). Without such evidence, no

reasonable jury could find that Mohip's promise created a contract between Taylor and

the Board. Accordingly, no reasonable jury could find that the Board breached any

implied contract with Taylor.



                                             13
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 14 of 35 PageID #:6174




       For these reasons, the defendants are entitled to summary judgment on Taylor's

breach of contract claim.

B.     Retaliatory discharge (count 2)

       Next, Taylor alleges that the Board terminated her from Carver School in

retaliation for discrepancies in expenditures at the school. Taylor alleges this was

unlawful because, she contends, there were no such discrepancies. To prevail on this

claim, Taylor must prove that (1) the Board discharged her, (2) in retaliation for her

activities, and (3) "the discharge violates a clear mandate of public policy." Walker v.

Ingersoll Cutting Tool Co., 915 F.3d 1154, 1157 (7th Cir. 2019) (quoting Turner v. Mem’l

Med. Ctr., 233 Ill. 2d 494, 911 N.E.2d 369, 374 (2009)).

       The defendants contend that Taylor's retaliatory discharge claim is barred by

Section 2-201 of the Illinois Tort Immunity Act (TIA). See 745 Ill. Comp. Stat. Ann. 10/2-

201. The Court looks to state immunity rules to determine whether a defendant is

immune from liability under state law. See Fields v. Wharrie, 740 F.3d 1107, 1115 (7th

Cir. 2014); Benning v. Bd. of Regents of Regency Univs., 928 F.2d 775, 777 (7th Cir.

1991). Because immunity is an affirmative defense, the burden is on the defendants to

establish that the TIA bars liability, and the TIA is "strictly construed against" them. Van

Meter v. Darien Park Dist., 207 Ill. 2d 359, 370, 799 N.E.2d 273, 280 (2003).

       Section 2-201 of the TIA provides that "a public employee serving in a position

involving the determination of policy or the exercise of discretion is not liable for an

injury resulting from his act or omission in determining policy when acting in the

exercise of such discretion even though abused." 745 Ill. Comp. Stat. Ann. 10/2-201. It

immunizes defendants only to the extent that the retaliatory action for which they are



                                             14
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 15 of 35 PageID #:6175




being sued "involves both the making of a policy choice and the exercise of discretion."

See Valentino v. Village of S. Chicago Heights, 575 F.3d 664, 679 (7th Cir. 2009). The

Illinois Supreme Court has stated that "policy decisions" within the meaning of Section

2-201 are "decisions requiring a governmental entity to balance competing interests and

to make a judgment call as to what solution will best serve those interests." Van Meter,

207 Ill. 2d at 379, 799 N.E.2d at 285. It has defined "discretionary actions" as actions

that are "unique to a particular public office." Id; see also Valentino, 575 F.3d at 679

(municipality not entitled to immunity under section 2-201 where it offered no evidence

that the allegedly retaliatory act was made pursuant to a policy); Bello v. Village of

Skokie, 151 F. Supp. 3d 849, 866 (N.D. Ill. 2015) (Kennelly, J.) (municipality not entitled

to immunity under section 2-201 where its employees were not balancing competing

interests in making allegedly retaliatory decision).

       The defendants have not met their burden of establishing that they are immune

under Section 2-201. They do not even attempt to assert that the decision to terminate

Taylor involved a policy decision. They merely assert that it was a discretionary act.

Because, as indicated, the defendants must establish that the action they took involved

both a policy choice and the exercise of discretion, the defendants are not entitled to

immunity under Section 2-201.

       The defendants also contend that Taylor cannot show that the Board discharged

her in retaliation for the alleged discrepancies in the school's finances. "The

requirement that the discharge be in retaliation for plaintiff's activities requires that a

plaintiff establish a causal relationship between the employee’s activities and the

discharge." Walker, 915 F.3d at 1157 (quoting Michael v. Precision All. Grp., LLC, 2014



                                              15
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 16 of 35 PageID #:6176




IL 117376, ¶ 31, 21 N.E.3d 1183). The defendants contend that it is undisputed that the

Saffold did not discover the allegedly questionable expenditures until January 27,

2016—approximately one week after Taylor was terminated—when a staff member

reported the discrepancies to Saffold and she reported them to the Board. In her

response to the defendants' statements of fact under Local Rule 56.1, Taylor disputed

the fact that the alleged discrepancies were discovered on that date to the extent that

they were "ascribed to Taylor." Pl.'s Resp. to Defs.' L.R. 56.1 Stmt. ¶ 74. But Taylor's

affidavit reflects that, at a meeting she requested with Kirby in February 2016 to discuss

why she had been terminated, Kirby told her that she had been removed from Carver

School due to these financial discrepancies. And a jury reasonably could infer that

Kirby knew why Taylor was terminated; Kirby testified that she recommended Taylor's

termination to the school district's chief executive officer. From this evidence, a

reasonable jury could infer that Kirby knew about the alleged discrepancies before

Taylor was terminated—even if Saffold did not learn about them or report them to the

Board until later—and that Taylor was terminated at least in part because of these

discrepancies.

       In their reply brief, the defendants contend that Taylor cannot prove the third

element of a retaliatory discharge claim—that the discharge violated a clear mandate of

public policy—because, they contend, "the fact remains that [Taylor] was not terminated

in retaliation to the financial malfeasance." Defs.' Reply Mem. at 15. The defendants

did not assert this argument in their opening brief, so they have forfeited it for purposes

of summary judgment. See Campos v. Cook County, 932 F.3d 972, 976 (7th Cir. 2019)

("Parties waive arguments which they develop for the first time in a reply brief.").



                                            16
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 17 of 35 PageID #:6177




Regardless, as just discussed, there is a genuine factual dispute regarding whether

Taylor was terminated for the financial discrepancies. Further, to the extent the

defendants are contending that terminating Taylor for those discrepancies did not

violate a clear mandate of public policy, they have not attempted to explain that

contention.

       For these reasons, the defendants are not entitled to summary judgment on

Taylor's retaliatory discharge claim against the Board. That claim remains for trial.

C.     ERISA (count 3)

       Taylor alleges that the Board violated section 510 of ERISA, 29 U.S.C. § 1140,

by unlawfully terminating her before her retirement benefits had fully vested. Section

510 makes it unlawful for "any person to discharge, fine, suspend, expel, discipline, or

discriminate against a participant" in an employee benefits plan for the purpose of

interfering with his attainment of benefits under the plan. 29 U.S.C. § 1140.

       The parties dispute whether the Board's retirement benefits plan qualifies as a

governmental plan and thus is not subject to ERISA. See 29 U.S.C.A. § 1003(b)(1)

(ERISA's provisions do not apply to an employee benefit plan that is a governmental

plan). The Court need not resolve that dispute, however, because even if the plan is

subject to ERISA, no reasonable factfinder could find that the Board's termination of

Taylor violated section 510 of ERISA.

       To prove a violation of section 510, Taylor must show that, by terminating her,

the Board specifically intended to interfere with her attainment of benefits. See

Teamsters Local Union No. 705 v. Burlington N. Santa Fe, LLC, 741 F.3d 819, 826 (7th

Cir. 2014). It is not enough for Taylor to prove that the Board's termination of her



                                            17
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 18 of 35 PageID #:6178




"incidentally affect[ed]" her benefits under the plan. See id. Rather, she must prove

that "[t]he intent to frustrate the attainment of benefits" was "at least a motivating factor"

behind her termination and/or the interference of her benefits. See id.

       The only evidence to which Taylor points in support of her contention that the

Board violated section 510 is her affidavit. It states, "I believe that the Board terminated

my employment in order to interfere with my retirement benefits which would have been

substantially greater had I retired after accumulating 35 years of service." Pl.'s Ex. 2 ¶

33. The Board objects to the admissibility of Taylor's belief because it is not based on

her personal knowledge. The Court agrees. See Fed. R. Evid. 602, 701(a).

       Regardless, even if Taylor's testimony on this point were admissible, it would not

create a genuine factual dispute requiring a trial. This is because Taylor has "provide[d]

no factual basis for" her opinion and thus has provided no basis on which a reasonable

jury could find that her affidavit establishes that the Board violated section 510. See,

e.g., Yancick v. Hanna Steel Corp., 653 F.3d 532, 548 (7th Cir. 2011) (to raise a triable

issue of fact, lay opinion testimony must provide a sufficient basis for a reasonable

factfinder to make a finding about the allegedly disputed fact).

       Taylor also contends that the Board violated ERISA because her termination "all

but assured that Taylor's retirement benefits would be reduced." Pl.'s Resp. Mem. at

15. But, as indicated, the reduction of her benefits' value is not in itself enough to prove

a violation of section 510. See Teamsters Local Union No. 705, 741 F.3d at 826.

Instead, she must show the Board terminated her in order to, at least in part, "frustrate

the attainment" of her benefits. See id. Because Taylor has not offered evidence from

which a reasonable factfinder could make such a finding, the defendants are entitled to



                                              18
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 19 of 35 PageID #:6179




summary judgment on Taylor's ERISA claim.

D.     Illinois Wage Payment and Collection Act (count 4)

       Taylor next alleges that the Board breached the Illinois Wage Payment and

Collection Act (IWPCA) by failing to pay her wages and benefits after it terminated her

from the principal positions at Owens Academy and Carver School. The IWPCA

requires every employer, "at least semi-monthly, to pay every employee all wages

earned during the semi-monthly pay period." 820 Ill. Comp. Stat. Ann. 115/3. It also

requires every employer to pay "the final compensation of separated employees in full,

at the time of separation, if possible, but in no case later than the next regularly

scheduled payday for such employee." Id. at 115/5.

       The Court starts by considering Taylor's allegedly unpaid wages and benefits

from her position as Owens Academy's principal. The defendants contend that the

Board paid her "all of her unused benefit time" from that position when terminated her

from it in, at the latest, November 2013. Defs.' Mem. at 18. After that, the defendants

contend, the Board did not owe Taylor additional wages and benefits. Taylor responds

that her contract remained in effect until June 2016, and that the Board failed to pay all

of her wages through that date.

       As the Court explained earlier in this opinion, a reasonable jury would be

required to find that the Board appropriately terminated Taylor in 2013 from the principal

position under the terms of the contract. Accordingly, no reasonable jury could find that

Taylor's contract remained in effect until June 2016 or that the Board owed her wages




                                             19
    Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 20 of 35 PageID #:6180




after it terminated her from Owens Academy. 8 Thus the Board is entitled to summary

judgment on Taylor's claim that it breached the IWPCA by not paying wages to Taylor

after the termination.

        Taylor also contends that she agreed to work at Carver School from July 2015

through June 2016, the Board breached that agreement, and the Board failed to pay her

wages under that contract for its full term. Although Taylor does not fully describe this

contention or the nature of the wages she contends she was not paid, it appears to be

based on her assertion that she had an implied contract to be the principal of Carver

School. As the Court has concluded earlier in this opinion, however, no reasonable jury

could find that such an implied contract existed. Accordingly, no reasonable jury could

find that the Board had agreed to pay wages to Taylor under that alleged contract and,

in violation of the IWPCA, did not do so.

        For these reasons, the defendants are entitled to summary judgment on Taylor's

IWPCA claim.

E.      Tortious interference (count 5)

        In her tortious interference claim against Saffold, Taylor alleges that Saffold

interfered with Taylor's contracts to be principal of Owens Academy and Carver School,

as well as with her expectancy of a prospective contract to be principal at Carver.

        Under Illinois law, the elements for claims for tortious interference with contract

are different from the elements for claims of intentional interference with prospective

economic advantage. McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 685 (7th Cir.



8If Taylor is contending that she was not paid wages or benefits for the period prior to
her termination from Owens Academy, the Court disregards that contention because
Taylor has not developed arguments or presented facts in support of it.
                                             20
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 21 of 35 PageID #:6181




2014). "An action for tortious interference with contract requires the plaintiff to prove

that the defendant induced a third party to breach a contract." Id. By contrast, for a

claim for intentional interference with prospective economic advantage, a plaintiff must

prove: "(1) a reasonable expectancy of entering into a valid business relationship, (2)

the defendant's knowledge of the expectancy, (3) an intentional and unjustified

interference by the defendant that induced or caused a breach or termination of the

expectancy, and (4) damage to the plaintiff resulting from the defendant's interference."

Id. (quoting Voyles v. Sandia Mortg. Corp., 196 Ill. 2d 288, 751 N.E.2d 1126, 1133–34

(2001)).

       The defendants contend that Saffold did not interfere with either of the alleged

contracts or with Taylor's alleged expectancy of a prospective contract. In making that

contention, the defendants refer only to the requirements for a claim for intentional

interference with prospective economic advantage. Taylor appears to do the same.

See Pl.'s Resp. Mem. at 19 (citing Dowd & Dowd, Ltd. v. Gleason, 352 Ill. App. 3d 365,

380, 816 N.E.2d 754, 767 (2004) (elements of intentional interference with prospective

economic advantage)).

       Regardless, if Taylor is alleging Saffold interfered with Taylor's alleged contracts

with Owens Academy and Carver School, no reasonable jury could find in Taylor's favor

on such claims. Taylor contends that "Saffold interfered with the [Owens Academy]

contract by persuading the Board to change the closure eligibility rules so that Owens

could be included [on] the list of [schools for closure]." Pl.'s Resp. Mem. at 19. But she

has pointed to no admissible evidence from which a reasonable jury could conclude that

Saffold induced the Board to close Owens Academy and terminate its contract with



                                             21
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 22 of 35 PageID #:6182




Taylor. And, as discussed earlier in this opinion, Taylor and the Board did not have a

contract concerning her position at Carver School, and no reasonable jury could find

that Saffold interfered with a contract that did not exist.

       To be sure, Taylor's affidavit reflects her belief that Saffold "manipulated" the

Board's process in order to close Owens Academy and thereby interfered with Taylor's

contract with that school. Pl.'s Ex. 2 ¶ 6. That statement is, however, inadmissible

because it is not based on Taylor's personal knowledge. See Fed. R. Evid. 602, 701(a).

Though Taylor asserts that her statement is based on her "personal observations," see

Pl.'s Ex. 2 ¶ 6, that holds no water because she does not describe any such

observations. Further, even if Taylor's statement were admissible, it would not create a

genuine factual dispute because Taylor has "provide[d] no factual basis for" it and thus

has provided no basis on which a reasonable jury could find that Saffold manipulated

the school closure process or interfered with the Owens Academy contract. See, e.g.,

Yancick, 653 F.3d at 548; see also Johnson v. Advocate Health & Hosps. Corp., 892

F.3d 887, 894 (7th Cir. 2018) (nonmoving party cannot withstand summary judgment on

the basis of "[i]nferences supported only by speculation or conjecture").

       There is, however, a genuine factual dispute regarding whether Saffold interfered

with Taylor's expectation of a prospective contract at Carver School. This involves the

four-year contract to become principal, for which Taylor interviewed. Taylor contends

that she was not awarded the contract because Saffold interfered with the Board's

consideration of her candidacy.

       The defendants assert that Taylor could not reasonably expect that the Board

would enter into a contract for Taylor to be Carver's principal because, they contend, it



                                              22
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 23 of 35 PageID #:6183




is undisputed that Taylor "was not performing well as the interim principal of Carver."

Defs.' Mem. at 19. In support of this, the defendants point to, among other things,

Saffold's testimony about and her written assessment of Taylor's performance and the

memorandum of understanding concerning Taylor's performance. But Taylor has

presented evidence from which a reasonable jury could conclude that her performance

as interim principal was adequate. This evidence includes a performance evaluation

from the previous school year, when Taylor was the principal of a different elementary

school, which indicates that she received an overall rating of proficient. See Pl.'s Ex. 25

at BOE 000222 (providing for four possible ratings: unsatisfactory, basic, proficient, and

distinguished). Taylor also cites testimony by a former supervisor that when Taylor

worked as an assistant principal earlier in her career, her performance was

"[d]istinguished." Pl.'s Ex. 10 at 30:5–7. She also cites evidence that Saffold harbored

animosity toward her, as reflected in Taylor's affidavit and deposition testimony.

Viewing this and other evidence in the light most reasonable to Taylor, a jury reasonably

could conclude that her job performance was at least proficient, as it had been in the

past, and that Saffold's evaluations of Taylor did not accurately describe her

performance due to bias or personal animosity.

       The defendants also contend that Taylor cannot show that Saffold "had any

influence over" the Board's decision not to award the contract to be Carver's principal to

Taylor. Defs.' Mem. at 19. But the defendants have not pointed to any evidence

suggesting that, in deciding not to award the contract to Taylor, the Board did not

consider Saffold's critical evaluations of Taylor's performance or the memorandum of

understanding that Saffold issued to Taylor. Without evidence to the contrary, it would



                                            23
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 24 of 35 PageID #:6184




be reasonable for a jury to infer that the Board considered those materials when it

considered whether to offer Taylor the contract and that those evaluations influenced

how the Board considered her candidacy. Therefore, the defendants failed to show that

no reasonable jury could find that Saffold did not induce or cause the Board to decide

not to award the contract to Taylor.

       For these reasons, the defendants are entitled to summary judgment on Taylor's

tortious interference claim except to the extent it involves her contention that Saffold

interfered with her expectation of a prospective contract at Carver School. That part of

the claim remains for trial.

F.     Section 1983 claims

       Taylor next asserts, under 42 U.S.C. § 1983, claims against the Board and

Saffold for violations of the Fourteenth Amendment and the First Amendment. In

evaluating a section 1983 claim, the first step for a court is to "identify the specific

constitutional right at issue." Manuel v. City of Joliet, 137 S. Ct. 911, 920, (2017)

(internal quotation marks omitted). "After pinpointing that right, courts [ ] must

determine the elements of, and rules associated with, an action seeking damages for its

violation." Id. In addition, a school board can be liable under section 1983 only when

one of its official policies or customs was "the moving force" that caused the

constitutional injury. Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658,

694–95 (1978). The Court addresses each alleged constitutional violation in turn.

       1.     Fourteenth Amendment (count 6)

       Taylor alleges that Saffold and the Board discriminated against her on the basis

of race and gender in violation of the Fourteenth Amendment's Equal Protection Clause.



                                              24
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 25 of 35 PageID #:6185




The Equal Protection Clause "protects individuals against intentional, arbitrary

discrimination by government officials." Lauderdale v. Illinois Dep't of Human Servs.,

876 F.3d 904, 909–10 (7th Cir. 2017). Taylor can proceed to trial on this claim if

evidence would permit a reasonable factfinder to conclude that racial or gender

discrimination caused her to be, as she alleges, removed as principal of Owens

Academy and Carver School or given poor performance reviews. See Barnes v. Bd. of

Trs. of Univ. of Ill., 946 F.3d 384, 389 (7th Cir. 2020). In making this determination, the

Court must consider the relevant evidence as a whole. Johnson, 892 F.3d at 894.

       The Seventh Circuit previously distinguished between "direct" and

"circumstantial" evidence in employment discrimination cases, but it has done away with

those distinctions. Id. (citing Ortiz v. Werner Enters., Inc., 834 F.3d 760, 764–66 (7th

Cir. 2016)). In clarifying that there is a "singular" standard for employment

discrimination cases, however, the Seventh Circuit did not disturb the Supreme Court's

ruling in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), which provides a

multi-step burden-shifting framework for deciding such cases. Id. This framework is

"merely one way of culling the relevant evidence" in an employment discrimination case;

it is not the only way to do so. Id.

       Under the McDonnell framework, a plaintiff holds the initial burden to establish a

prima facie case of discrimination. See e.g., Barnes, 946 F.3d at 389. This requires the

plaintiff can show that: "(1) she is a member of a protected class, (2) her job

performance met the employer’s legitimate expectations, (3) she suffered an adverse

employment action, and (4) another similarly situated individual who was not in the

protected class was treated more favorably than the plaintiff." McKinney v. Office of



                                            25
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 26 of 35 PageID #:6186




Sheriff of Whitley Cty., 866 F.3d 803, 807 (7th Cir. 2017) (alteration omitted). If the

plaintiff establishes this prima facie case, the defendants must rebut the presumption of

discrimination by articulating a "legitimate, nondiscriminatory reason" for the

employment decision. Id. (quoting McDonnell, 411 U.S. at 802). The burden then shifts

back to the plaintiff to show that the defendant's stated reason is pretextual, which

"permits an inference of unlawful discrimination." Id.

       The defendants rely on the McDonnell framework in their briefs. Taylor asserts

that this framework is "outdated." See Pl's Resp. Mem. at 5. But in discussing the

evidence, Taylor discusses first her job performance and then whether she was treated

less favorably than similarly situated employees of a different race or gender—that is,

she discusses the first and fourth requirements of the McDonnell framework. Because,

as just explained, that framework continues to be a helpful way to cull the evidence, the

Court uses it to structure the following discussion.

       The defendants contend that Taylor has not shown that her job performance met

the Board's legitimate expectations. As explained earlier in this opinion, however, there

is a genuine factual dispute regarding whether Taylor's performance as the principal of

Carver School was satisfactory. Therefore, this is not an appropriate ground for

summary judgment in the defendants' favor.

       The defendants also contend that Taylor has not shown that any other similarly

situated individual who was not African American or a woman was treated more

favorably than her. "Similarly situated means directly comparable in all material

respects," though "[t]he proposed comparator need not be identical in every conceivable

way." Johnson, 892 F.3d at 895 (internal quotation marks omitted). In determining



                                            26
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 27 of 35 PageID #:6187




whether a similarly situated individual who was not from the protected classes was

treated more favorably, a court must conduct a "flexible, common-sense, and factual"

inquiry in which "[i]t asks essentially, are there enough common features between the

individuals to allow a meaningful comparison?" Id. (internal quotation marks omitted).

There is no "magic formula" for this inquiry, but some examples of factors consider

include: "whether the employees being compared (1) were supervised by the same

person, (2) were subject to the same standards, and (3) engaged in similar conduct

without such differentiating or mitigating circumstances as would distinguish their

conduct or the employer’s treatment of them." Id. (internal quotation marks omitted).

"Whether a comparator is similarly situated is typically a question for the fact finder,

unless . . . the plaintiff has no evidence from which a reasonable fact finder could

conclude that the plaintiff met his burden on this issue." Id. (affirming district court's

grant of summary judgment on discrimination claim where plaintiffs did not put forth

relevant evidence that similarly situated individuals who were not members of the

protected class were treated more favorably than the plaintiffs).

       Taylor contends that she has identified six similarly situated individuals who were

not African American or female and who were treated more favorably than her.

Regarding her removal from the contract principal position at Owens Academy, she

contends that three individuals—two white males and one African American male who,

like her, at the time each held four-year contract principal positions with the Board—

were treated more favorably than she was. But she does not explain how these

individuals were treated more favorably than she was. See Johnson, 892 F.3d at 896

("[I]t is the [plaintiff's] responsibility to go beyond the pleadings and designate specific



                                              27
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 28 of 35 PageID #:6188




facts showing that there is a genuine issue for trial."). Taylor has cited to no evidence

about these individuals, let alone evidence regarding whether they were supervised by

the same person as her, subject to the same standards, engaged in similar conduct in

similar circumstances, or were materially similar to her in other ways. In short, Taylor

has not presented evidence from which a reasonable jury could find enough common

features between her and the three individuals to meaningfully compare them, so she

has not sustained her burden.

       With regard to her removal from the principal position at Carver School, Taylor

contends that she was treated less favorably than two white females and one African

American male. It is undisputed that one of those individuals—Ruth Martini—had a

contract with the Board that controlled when and for what reasons the Board could

terminate her. By contrast, Taylor did not have a written contract with the Board for her

position at Carver School and, as the Court discussed earlier in this opinion, no

reasonable jury could find that she had an implied contract with the Board for that

position. This is a material difference in the terms of Martini and Taylor's employment

such that no reasonable jury could find they were similarly situated.

       The other white female—Jessica Biggs—was, like Taylor, an interim principal

without a contract. But Taylor does not explain how she and Biggs were otherwise

similarly situated. The only evidence Taylor cites to show the similarities between them

is a judicial order from a case in which Jessica Biggs sued the Board alleging that she

was deprived of due process when the Board publicly disclosed that Biggs was

terminated for allegedly falsifying attendance records. See Pl.'s Ex. 24 at 1. If anything,

this judicial order suggests that Biggs is not an adequate comparator because, like



                                            28
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 29 of 35 PageID #:6189




Taylor, she was removed from her position as principal and thus was not treated more

favorably than Taylor. To the extent Taylor is suggesting that Biggs was treated more

favorably than her before Biggs's termination, Taylor has pointed to no evidence to

support that contention. Based on the record before the Court, no reasonable jury could

find that Biggs was similarly situated to and treated more favorably than Taylor.

       A white male with whom Taylor contends she was similarly situated is Onofrio,

the other candidate for the contract principal position at Carver School. Taylor contends

that Onofrio was treated better than her because he was interviewed for the Carver

School position. But Taylor has admitted that she, too, was interviewed for that

position. E.g., Pl.'s Ex. 2 ¶ 16. If Taylor is contending that Onofrio received a fair

interview and she did not, she has submitted no admissible evidence providing a factual

basis from which a reasonable jury could infer that this was so. If anything, the fact that

Onofrio did not receive the contract position suggests that he was not treated more

favorably than her. Taylor also contends that Onofrio was not removed from his school

and that Saffold did not discourage the Board from hiring him as a contract principal, but

she has cited no evidence in support of that contention. Indeed, defendants have

submitted evidence reflecting that Onofrio was an assistant principal who did not have a

position at Chicago Public Schools at the relevant time—which indicates that Onofrio

was not in a similar position as Taylor.

       For these reasons, Taylor has not sustained "her burden of putting forth relevant

evidence" that other similarly situated individuals who were not of her race or gender

were treated more favorably than she was, and the defendants are entitled to summary

judgment on her Fourteenth Amendment claim. See Johnson, 892 F.3d at 897.



                                             29
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 30 of 35 PageID #:6190




       Taylor asserts—correctly—that the Court must consider the evidence as a whole

in deciding her Fourteenth Amendment claim. Johnson, 892 F.3d at 894. But if she is

contending that other evidence gives rise to a genuine factual dispute concerning her

Fourteenth Amendment claim, the Court disagrees. The other evidence to which Taylor

cites concerns Saffold's alleged animus toward her, which she contends dates to 2007

and allegedly motivated Saffold to give her poor performance reviews. In particular,

Taylor points to statements in her affidavit that Saffold told Taylor's former colleagues

"that some black women like [Taylor] are snakes that cannot be trusted." Pl.'s Ex. 2 ¶ 6;

see also id. ¶ 18. The defendants object to these statements as inadmissible hearsay,

and the Court agrees; Taylor is citing out-of-court statements by others to prove the

truth of the matters asserted in those statements—i.e., that Saffold was racist. See

Fed. R. Evid. 801. Regardless, evidence about Saffold's animus toward Taylor or

toward people of her race and gender would not suffice to survive summary judgment.

This is because Taylor has not presented admissible evidence showing that racial or

gender discrimination caused her to be removed as principal of Owens Academy and

Carver School or to be given poor performance reviews. Her speculation or assumption

that discrimination caused her to be removed from those positions or given poor

performance reviews is not enough to sustain her burden on summary judgment. See

Johnson, 892 F.3d at 894.

       For these reasons, the defendants are entitled to summary judgment on Taylor's

Fourteenth Amendment claim against the Board and Saffold.

       2.     First Amendment (count 7)

       Taylor also alleges that the Board and Saffold retaliated against her in violation of



                                            30
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 31 of 35 PageID #:6191




the First Amendment. "The First Amendment, incorporated against the states through

the Fourteenth Amendment, shields government employees from retaliation for

engaging in protected speech." Diadenko v. Folino, 741 F.3d 751, 755 (7th Cir. 2013).

Taylor alleges that she engaged in protected speech when she participated in a

conference call concerning school closings, spoke out against the closings at the

community meetings organized by the Board, and created and distributed brochures

opposing the closure of Owens Academy to community members. In retaliation for

those actions, Taylor alleges, she was removed from her positions as principal of

Owens Academy and Carver School.

       To survive summary judgment on this claim, Taylor must show that her speech

was constitutionally protected and that the defendants' removal of her from the principal

positions at Owens Academy and/or Carver School was motivated at least in part by her

constitutionally protected speech. See McGreal v. Village of Orland Park, 850 F.3d 308,

312 (7th Cir. 2017). If Taylor makes this initial showing, the burden shifts to the

defendants to show that they would have taken the same action in the absence of

Taylor's protected speech. Id. at 313. If the defendants carry that burden, the burden

shifts back to Taylor to "demonstrate that the [defendants'] proffered reason was

pretextual and that the real reason was retaliatory animus." Id.

       The parties dispute whether Taylor engaged in protected speech. The Court

need not address that dispute, however, because even if Taylor's speech was

constitutionally protected, she has not provided evidence from which a reasonable jury

could find that her speech was a motivating factor for her termination. Taylor contends

that Owens Academy "was added to" the proposed list of schools to close "[a]s a result



                                            31
    Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 32 of 35 PageID #:6192




of her speech." Pl.'s Resp. Mem. at 3. But she provides no evidence for that contention

beyond her belief, reflected in her affidavit, that Saffold "manipulated the Board's school

closure process." Pl.'s Ex. 2 ¶ 9. As the Court explained earlier in this opinion, that

statement in her affidavit is inadmissible and, regardless, provides no factual basis on

which a reasonable jury could find that Saffold manipulated the school closure process.

See Fed. R. Evid. 701; Yancick, 653 F.3d at 548.

        If Taylor is contending that the timing between her allegedly protected speech

and her removal from the principal positions supports an inference that the defendants

removed her at least in part because of her protected speech, the Court disagrees.

Suspicious timing is "rarely [ ] sufficient in and of itself to create a triable issue." Kidwell

v. Eisenhauer, 679 F.3d 957, 966 (7th Cir. 2012). "[F]or a suspicious-timing argument

alone to give rise to an inference of causation, the plaintiff must demonstrate that an

adverse employment action follows close on the heels of protected expression." Id.

(internal quotation marks omitted). There is no set interval to establish such causation,

but "the closer two events are, the more likely that the first caused the second." Id.

(alteration omitted).

        In Kidwell, the Seventh Circuit found that two-month and five-week time periods

between allegedly protected speeches and allegedly retaliatory actions were too

extended to support an inference of retaliation. Id. at 967. The same is true in this

case. Taylor made her allegedly protected speech in April 2013. 9 She was removed



9 The community meetings occurred in April 2013. Taylor's affidavit reflects that she
distributed brochures "to parents and community members to persuade them to take
positions against the proposed closure of Owens," but she has not submitted any
evidence indicating when she did so. See Pl.'s Ex. 2 ¶ 5. The only reasonable
inference a jury could make, however, is that Taylor distributed these brochures during
                                              32
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 33 of 35 PageID #:6193




from her position at Owens Academy in June 2013, and her contract with the Board was

terminated as late as November 2013. She was removed from her position at Carver

School in January 2016. Even viewing the evidence in the light most favorable to

Taylor, these intervals of over two to about five months (depending on whether Taylor is

contending that the adverse action was her removal or the termination of her contract,

which is not entirely clear) and nearly three years are too long to support a reasonable

inference of causation without other supporting evidence. Therefore, the defendants

are entitled to summary judgment on Taylor's First Amendment claim. Accordingly, the

Court need not address the parties' other arguments regarding that claim.

       Because Taylor has not provided evidence from which a reasonable jury could

that the defendants violated the Fourteenth or First Amendments, the Court need not

address whether the Board can be liable for those alleged violations under the theory

articulated in Monell, 436 U.S. at 694–95.

H.     42 U.S.C. § 1981 (count 8)

       Finally, Taylor alleges that Saffold violated 42 U.S.C. § 1981, which prohibits

racial discrimination in the making and enforcement of contracts. But Section 1981

does not provide a right of action against state actors, including individual

governmental-officer defendants named in their official capacities. Campbell v. Forest

Pres. Dist. of Cook Cty., 752 F.3d 665, 671 (7th Cir. 2014); de Lima Silva v. Wis. Dep't

of Corr., 917 F.3d 546, 559 n.12 (7th Cir. 2019).




or before April 2013. This is because that is when the Board was holding hearings on
the closure of Owens Academy; it is when parents' and community members' positions
on the matter would have made a difference in the Board's decision on whether or not to
the school.
                                             33
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 34 of 35 PageID #:6194




       Taylor contends that she brought this claim against Saffold in her individual

capacity. Taylor does not explain, however, a basis upon which one would hold Saffold

individually liable if no reasonable jury could find that Board engaged in unlawful

discrimination or that Saffold did so in her official capacity. See Lauderdale, 876 F.3d at

911 (affirming district court's grant of summary judgment on claim alleged against

government employees in their individual capacities where the plaintiff "failed to provide

sufficient evidence that that would allow a reasonable jury to find that [the employees]

personally engaged in unlawful discrimination"). That aside, the same standards

governing liability under section 1983 apply to section 1981. Sommerfield v. Knasiak,

967 F.3d 617, 622 (7th Cir. 2020). Because, as the Court explained earlier in this

opinion, no reasonable jury could find in Taylor's favor on her race discrimination claim

under section 1983, no reasonable jury could find in her favor on her race discrimination

claim under section 1981 either. Therefore, the Court grants the defendants' motion for

summary judgment on Taylor's section 1981 claim.

                                       Conclusion

       For the foregoing reasons, the Court grants defendants' motion for summary

judgment [173] in part and denies it in part. Summary judgment is denied with respect

to the retaliatory discharge claim in count 2 and the tortious interference claim in count 5

concerning whether defendant Saffold interfered with Taylor's reasonable expectation of

a prospective contract at Carver School. The defendants are entitled to summary

judgment on the remainder of count 5 and on all of Taylor's other claims. Because the

only remaining claims are state-law claims over which the Court would not have original

jurisdiction, the parties are directed to show cause in writing by September 4, 2020 why



                                            34
 Case: 1:18-cv-07874 Document #: 245 Filed: 08/27/20 Page 35 of 35 PageID #:6195




the Court should not dismiss those claims for lack of supplemental jurisdiction under 28

U.S.C. § 1367(a)(3). The case is set for a status hearing on September 10, 2020 at

9:20 a.m., using call-in number 888-684-8852, access code 746-1053. Counsel should

wait for the case to be called before announcing themselves.


                                                ________________________________
                                                     MATTHEW F. KENNELLY
                                                     United States District Judge

Date: August 27, 2020




                                           35
